Case 2:21-cv-10175-GAD-RSW ECF No. 39, PageID.529 Filed 05/04/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

                                          )
 KERRY MILLER,                            )
                                          )
                     Plaintiff,           )       Case No. 2:21-cv-10175
              v.                          )       District Judge Gershwin A. Drain
                                          )       Mag. Judge R. Steven Whalen
 GINA GETTEL, in her individual capacity, )
 PERRY CURTIS, in his individual capacity )
 W. MARK FONDREN, in his individual       )
 capacity, INTOXIMETERS, INC., JOHN )
 DOE 1, in his individual capacity, JOHN  )
 DOE 2, in his individual capacity, and   )
 JOHN DOE 3 in his individual capacity,   )
                                          )
                     Defendants.          )
                                          )

 MARKO LAW, PLLC                                 ARMSTRONG TEASDALE, LLP
 Jonathan R. Marko (P72450)                      Richard L. Scheff
 Zachary T. Runyan (P83671)                      Attorneys for Defendant Intoximeters
 Attorney for Plaintiff                          2005 Market Street, 29th Floor
 1300 Broadway Street, 5th Floor                 One Commerce Squire
 Detroit, MI 48226                               Philadelphia, PA 19103
 P: (313) 777-7529 / F: (313) 771-5785           P: (267) 780-2000 / F: (215) 569-8228
 jon@jmarkolaw.com                               rscheff@armstrongteasdale.com

 MICHIGAN DEPARTMENT OF                          ARMSTRONG TEASDALE, LLP
 ATTORNEY GENERAL                                Jonathan R. Shulan, MO Bar #65426
 STATE OPERATIONS DIVISION                       Mikayla L. Travers, MO Bar #71211
 John G. Fedynsky (P65232)                       Attorneys for Defendant Intoximeters
 Elizabeth M. Watza (P81129)                     7700 Forsyth Boulevard, Suite 1800
 Attorneys for Defendants Gettel & Fondren       St. Louis, MO 63105
 P.O. Box 30754                                  P: (314) 621-5070 / F: (314) 621-5065
 Lansing, MI 48909                               jshulan@atllp.com
 P: (517) 335-7573                               mtravers@atllp.com
 fedynskyj@michigan.gov
 watzae@michigan.gov



                                             1
Case 2:21-cv-10175-GAD-RSW ECF No. 39, PageID.530 Filed 05/04/21 Page 2 of 2




 MICHIGAN DEPARMENT OF                        McGRAW MORRIS, P.C.
 ATTORNEY GENERAL                             G. Gus Morris (P32960)
 Adam deBear (P80242)                         Christopher J. Raiti (P68600)
 Attorney for Defendant Curtis                Attorney for Defendant Intoximeters
 P.O. Box 30754                               2075 W. Big Beaver Road, Suite 750
 Lansing, MI 48909                            Troy, MI 48084
 P: (517) 335-7573                            P: (248) 502-4000
 debeara@michigan.gov                         gmorris@mcgrawmorris.com
                                              craiti@mcgrawmorris.com


  STIPULATED ORDER TO EXCEED PAGE LIMITS TO PLAINTIFF’S
      RESPONSE TO DEFENDANTS GETTEL AND FONDREN’S
               MOTION TO DIMISS BY 3 PAGES

      IT IS HEREBY STIPULATED by and between Plaintiff, Kerry Miller, and

Defendants, Gina Gettel and W. Mark Fondren, through their respective counsel, that

Plaintiff’s Response to Defendants Gettel and Fondren’s Motion to Dismiss may be

exceeded by three pages.

Dated: May 4, 2021


                                             s/Gershwin A. Drain________________
                                             U. S. DISTRICT COURT JUDGE


/s/ Zachary T. Runyan                        /s/ John G. Fedynsky w/consent
ZACHARY T. RUNYAN (P83671)                   JOHN G. FEDYNSKY (P65232)
Attorney for Plaintiff                       Attorney for Defendants
                                             Gina Gettel & W. Mark Fondren




                                         2
